DETAILED ACTION

1.	Claims 1-30 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claim 1-30 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-30 of copending Application No. 17/367,051 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Example mapping of some of the claims are below:
Application 17/367,071
Application 17/367,051
Claim 1– A device comprising: 
at least one instruction memory adapted to store at least one instruction; 
a plurality of low precision high dynamic range (LPHDR) execution units, wherein each LPHDR execution unit is adapted to execute a first operation on a first input signal that is a floating-point representation of a first numerical value to produce a first output signal representing a second numerical value, wherein the first operation is multiplication and wherein at least one LPHDR execution unit has access to memory local to that LPHDR execution unit; and 

wherein the dynamic range of possible valid inputs to the first operation is at least as wide as from 1/1,000,000,000 through 1,000,000,000 and for at least X=10% of the possible valid inputs to the first operation, the numerical value represented by the first output signal of the LPHDR unit executing the first operation on that input differs by at least Y=0.05% from the result of an exact mathematical calculation of the first operation on the numerical values of that same input; 
wherein a number of LPHDR execution units in the device exceeds, by at least 20 more than three times, a non-negative integer number of high-precision execution - 64 -Attorney Docket No.SNG.1001C11 
wherein at least one of the LPHDR execution units is smaller than at least one of the high-precision execution units; and wherein the plurality of LPHDR execution units are adapted to collectively perform, per cycle, at least tens of thousands of the first operations.


wherein the dynamic range of possible valid inputs to the first operation is at least as wide as from 1/1,000,000,000 through 1,000,000,000 and for at least X=10% of the possible valid inputs to the first operation, the numerical value represented by the first output signal of the LPHDR unit executing the first operation on that input differs by at least Y=0.1% from the result of an exact mathematical calculation of the first operation on the numerical values of that same input; 
wherein a number of LPHDR execution units in the device exceeds, by at least 20 more than three times, a non-negative integer number of high-precision execution - 64 -Attorney Docket No.SNG.1001C12 
wherein at least one of the LPHDR execution units is smaller than at least one of the high-precision execution units; and wherein the plurality of LPHDR execution units are adapted to collectively perform, per cycle, at least tens of thousands of the first operations.

Claim 2 - The device of claim 1, wherein each of the LPHDR execution units is smaller that each of the high-precision execution units.
Claim 3 - The device of claim 1, wherein the number of LPHDR execution units in the device exceeds, by at least 100 more than five times, the non-negative integer number of high- precision execution units in the device.
Claim 3 - The device of claim 1, wherein the number of LPHDR execution units in the device exceeds, by at least 100 more than five times, the non-negative integer number of high- precision execution units in the device.
Claim 4 - The device of claim 1, wherein the number of LPHDR execution units in the device exceeds, by at least 1000 more 


Claim 5 - The device of claim 2, wherein the number of LPHDR execution units in the device exceeds, by at least 1000 more than five times, the non-negative integer number of high-precision execution units in the device.
Claim 6 - The device of claim 1, wherein the number of LPHDR execution units in the device exceeds, by at least 5000 more than five times, the non-negative integer number of high-precision execution units in the device.
The device of claim 1, wherein the number of LPHDR execution units in the device exceeds, by at least 5000 more than five times, the non-negative integer number of high-precision execution units in the device.



5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,664,236. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a variation of the same invention worded similarly.


Allowable Subject Matter
6.	Claims 1-30 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 8,463,835 – Related to floating-point adder circuit. The circuit comprises an input multiplexer coupled to receive a first input value and a second input value; an adder-subtractor circuit selectively coupled to receive one of the first input value and the second input value at each of a first input and a second input, wherein the value coupled to the second input is added to or subtracted from the value coupled to the first input; a right shift circuit for aligning the smaller of the first input value and the second input value which is coupled to the second input of the adder-subtractor circuit; and an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182